Citation Nr: 0525230	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for anxiety (claimed as 
nightmares), including as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, including as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, including as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, including as due to an undiagnosed illness.




REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1988 to January 
1992. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, denied the veteran service 
connection for a stomach disorder and anxiety (claimed as 
nightmares), both including as due to an undiagnosed illness, 
service connection for bilateral hearing loss, a reopening of 
previously denied claims of entitlement to service connection 
for headaches, a skin disorder and a back disorder, all 
including as due to an undiagnosed illness, a compensable 
evaluation for chondromalacia of the left patella, and a 10 
percent evaluation based on multiple, noncompensable, 
service-
connected disabilities.

In June 2004, the Board denied the veteran service connection 
for a stomach disorder, including as due to an undiagnosed 
illness, and service connection for bilateral hearing loss, 
and increased the evaluation assigned the veteran's left knee 
disability to 10 percent.  As well, the Board remanded the 
claims of entitlement to service connection for anxiety 
(claimed as nightmares), including as due to an undiagnosed 
illness, entitlement to a reopening of previously denied 
claims of entitlement to service connection for headaches, a 
skin disorder and a back disorder, all including as due to an 
undiagnosed illness, and entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

With regard to the fifth remanded claim, the Board noted that 
the RO had certified it for appeal, but that it was unclear 
whether the veteran wished to pursue such an appeal.  The 
Board explained that the RO listed that claim as issue number 
eight in its December 1999 rating decision and included it in 
the statement of the case issued in December 1999.  In a VA 
Form 9 received in January 2000, however, the veteran 
indicated that he was only appealing issues one through seven 
noted in the statement of the case.  Neither the veteran, nor 
his representative thereafter expressed a clear intent to 
pursue an appeal for benefits under 38 C.F.R. § 3.324 (2004), 
and the RO did not include that claim in subsequent 
supplemental statements of the case.  Given these facts, the 
Board asked AMC to clarify on remand whether the appeal of 
the RO's denial of a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities was properly 
before the Board.  AMC attempted to do so, but the veteran 
did not respond.  However, while this appeal was in remand 
status, in a rating decision dated April 2005, the RO 
effectuated the Board's June 2004 decision increasing the 
evaluation assigned the veteran's left knee disability to 10 
percent.  Given that action, the issue of whether the veteran 
is entitled to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities is moot and 
clarification is no longer needed.

Below, the Board decides the claims of entitlement to service 
connection for anxiety (claimed as nightmares), including as 
due to an undiagnosed illness, whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for headaches, including as due to an 
undiagnosed illness, and whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a skin disorder, including as due to an 
undiagnosed illness.  The Board reopens the veteran's claim 
of entitlement to service connection for a back disorder, 
including as due to an undiagnosed illness.  It then REMANDS 
this claim to AMC for additional action.  VA will notify the 
veteran and his representative if they are required to take 
further action with regard to this claim.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims. 

2.  The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.

3.  Anxiety is not related to the veteran's period of active 
service.

4.  The veteran's anxiety and nightmares have been attributed 
to anxiety disorder, a known diagnosed illness.

5.  The RO last denied the veteran entitlement to service 
connection for headaches, including as due to an undiagnosed 
illness, in a rating decision dated January 1997.

6.  The RO notified the veteran of the January 1997 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

7.  The evidence received since January 1997 is neither 
cumulative nor redundant, but it does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for headaches.  

8.  The RO last denied the veteran entitlement to service 
connection for a skin disorder, including as due to an 
undiagnosed illness, in a rating decision dated January 1997.

9.  The RO notified the veteran of the January 1997 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

10.  The evidence received since January 1997 is neither 
cumulative nor redundant, but does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the veteran's claim 
for service connection for a skin disorder.  

11.  The RO last denied the veteran entitlement to service 
connection for a back disorder in a rating decision dated 
June 1992.

12.  The RO notified the veteran of the June 1992 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

13.  The evidence received since June 1992 bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a back disorder.  


CONCLUSIONS OF LAW

1.  Anxiety (claimed as nightmares) was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.317 (2004).

2.  The January 1997 rating decision, in which the RO denied 
entitlement to service connection for headaches, including as 
due to an undiagnosed illness, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for headaches, 
including as due to an undiagnosed illness.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  The January 1997 rating decision, in which the RO denied 
entitlement to service connection for a skin disorder, 
including as due to an undiagnosed illness, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996).

5.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a skin 
disorder, including as due to an undiagnosed illness.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

6.  The June 1992 rating decision, in which the RO denied 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1991).

7.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a back 
disorder, including as due to an undiagnosed illness.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that, with regard to the claims of entitlement to 
service connection for anxiety (claimed as nightmares), 
including as due to an undiagnosed illness, whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for headaches, including 
as due to an undiagnosed illness, and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a skin disorder, 
including as due to an undiagnosed illness, VA has strictly 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, VA, via the RO and AMC, provided the veteran 
VCAA notice by letters dated in August 2001, October 2003 and 
February 2005, after initially denying the veteran's claims 
for service connection for anxiety (claimed as nightmares), 
including as due to an undiagnosed illness, and claims to 
reopen previously denied claims of entitlement to service 
connection for headaches and a skin disorder, both including 
as due to an undiagnosed illness, in a rating decision dated 
December 1998.  However, given that such notice was not 
mandated at the time of the rating decision, VA did not err 
by providing the veteran remedial notice.  Rather, the timing 
of such notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II. 

The content of these notice letters considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the August 2001, October 2003 and February 2005 letters, 
VA acknowledged these claims, explained to the veteran what 
the evidence needed to show to support these claims, 
identified the type of evidence that would best do so, 
notified him of the change in the law and VA's duty to 
assist, and indicated that it was developing his claims 
pursuant to that duty.  VA identified the records it had 
already requested in support of the veteran's claims.  VA 
noted that it was required to make reasonable efforts to 
assist the veteran in obtaining and developing all other 
outstanding evidence, including VA and private medical 
records, records from current and former employees, and 
records from federal agencies and state and local 
governments, provided he identified the source or sources 
thereof.  VA also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  VA specifically advised the veteran to 
send to VA all such evidence he had in his possession, and 
indicated that, if the veteran wished VA to obtain medical 
reports on his behalf, he should sign the enclosed forms 
authorizing their release.  VA notified the veteran that the 
Wisconsin National Guard had responded to VA's request for 
the veteran's treatment records by indicating that it had no 
records of the veteran.  In light of this fact, VA advised 
the veteran to submit records of his alleged treatment during 
his service in the Wisconsin National Guard directly to VA.  
VA also provided the veteran a list of alternative evidence 
he could submit to substantiate his claims.

Moreover, in rating decisions dated December 1998 and April 
2002, a statement of the case issued in December 1999, 
letters dated in July 1998 and April 2000, supplemental 
statements of the case issued in April 2000, January 2003, 
July 2003, January 2004 and April 2005, and a remand issued 
in June 2004, VA, via the RO, AMC and the Board, provided the 
veteran some of the same information contained in the 
previously noted VCAA notice letters.  As well, VA notified 
the veteran of the information and evidence needed to 
substantiate his claims, the reasons for which his claims 
were denied, including as secondary to his service in the 
Persian Gulf, and the evidence it had considered in denying 
these claims.  VA also provided the veteran the regulations 
pertinent to his claims, including those governing claims for 
compensation for certain disabilities due to undiagnosed 
illnesses and those explaining VA's duties to notify and 
assist.  

B.  Duty to Assist

VA, via the RO, AMC and the Board, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims of entitlement to service connection for 
anxiety (claimed as nightmares), including as due to an 
undiagnosed illness, and claims to reopen previously denied 
claims of entitlement to service connection for headaches and 
a skin disorder, both including as due to an undiagnosed 
illness.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
First, VA tried to secure and associate with the claims file 
all evidence the veteran identified as being pertinent to 
this claim, including service medical records and VA and 
private treatment records.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in January 2000, the veteran requested VA 
to obtain all records compiled during his February 1992 to 
October 1996 service in the Wisconsin National Guard.  In 
response, VA endeavored to do so, but as previously 
indicated, in February 2005, a representative from the 
Wisconsin National Guard responded that there were no records 
of the veteran.

The Board acknowledged other outstanding records when it 
remanded the veteran's case to AMC in June 2004 for, in part, 
the purpose of obtaining records of the veteran's treatment 
at St. Mary's Hospital for headaches and skin and back 
disorders.  In its remand, the Board noted that the RO had 
endeavored to obtain these records, but learned that the 
facility charged to copy such records; the RO then notified 
the veteran that it was his responsibility to pay the fee to 
obtain the records.  In light of these facts, in its remand, 
the Board indicated that, pursuant to the newly enacted VCAA, 
it was VA's responsibility to secure these records.  The 
Board thus directed AMC to do so on remand.  While the case 
was in remand status, AMC attempted to comply by notifying 
the veteran by letter dated February 2005 that he was 
responsible for submitting the enclosed form authorizing the 
release of such records to VA.  The veteran did not 
thereafter comply with this request; therefore, VA was unable 
to assist the veteran in obtaining the records.

Second, VA conducted medical inquiry in an effort to 
substantiate the veteran's claims.  38 U.S.C.A.§ 5103A(d) 
(West 2002). Specifically, VA afforded the veteran VA 
examinations, during which examiners addressed the etiology 
and severity of the claimed disorders.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to the claims of entitlement to service 
connection for anxiety (claimed as nightmares), including as 
due to an undiagnosed illness, and claims to reopen 
previously denied claims of entitlement to service connection 
for headaches and a skin disorder, both including as due to 
an undiagnosed illness, the Board deems the record in those 
cases ready for appellate review.   

Claim for Service Connection - Anxiety

The veteran seeks service connection for various psychiatric 
symptoms, including anxiety, nightmares, depression and sleep 
problems, on the basis that these symptoms allegedly 
developed secondary to his service in the Persian Gulf in 
support of Operation Desert Storm.  During this service, he 
reportedly experienced multiple distressing events as an 
Ammunitions Team Chief, including witnessing destroyed enemy 
tanks and dead enemy soldiers in a minefield near the tanks, 
taking three to five artillery rounds after an ammunition 
carrier in which the veteran was riding broke down, which 
required the occupants to take refuge in a foxhole, and, once 
rescued, having American tanks trained on all occupants of 
the carrier as they were suspected of being Iraqi. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and certain diseases, including psychoses, become manifest to 
a degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

In certain circumstances, with regard to claims for service 
connection based on service in the Persian Gulf, service 
connection may be presumed.  38 U.S.C.A. § 1118 (West 2002).  
Under 38 U.S.C.A. § 1117, also based on service in the 
Persian Gulf, the law provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following): 
(A) An undiagnosed illness; (B) A 
medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

		* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (i) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than 
December 31, 2006, and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2004).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2004).  Disabilities that have existed for at 
least six months, and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2004).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As previously indicated, the veteran served on active duty 
from January 1988 to January 1992, including in the Persian 
Gulf in support of Operation Desert Storm.
His service medical records reflect that, during this time 
frame, he did not complain of, or receive treatment for, any 
problems associated with his mental state.  Moreover, during 
a separation examination conducted in January 1992, the 
veteran 


noted that he had not had nervous trouble of any sort, 
frequent trouble sleeping, depression, excessive worry, loss 
of memory or amnesia, and an examiner noted a normal 
psychiatric evaluation.  

Immediately following discharge, in February 1992, the 
veteran underwent a VA general medical examination, during 
which he did not report any psychiatric symptoms.  
Thereafter, the veteran underwent additional VA examinations 
and sought treatment for complaints associated with his 
mental state at the Vet Center, but during these examinations 
and treatment visits, no medical professional related any 
reported psychiatric symptoms to his period of active 
service.

During a VA Persian Gulf Registry examination conducted in 
May 1995, an examiner noted no psychiatric abnormalities and 
found the veteran to have normal orientation, memory, mood 
and consciousness.  

During a VA mental disorders examination conducted in August 
1998, the veteran reported that he was frequently under fire 
while in the Persian Gulf and recalled knowing one individual 
who died there and one individual who was wounded there.  He 
also reported the previously noted incident where his carrier 
broke down, and additional stressful incidents, including 
being stationed for two days near burning oil fields in 
Kuwait and having to cross an area that had been mined.  He 
indicated that he had periods of depression, during which he 
thought about the good jobs he did not have and worried about 
his mother, and nightmares about Saudi Arabia, which began a 
year prior to the examination.  He indicated that these 
symptoms might have been impacted by his father's illness and 
subsequent death in September 1997.  He indicated that, in 
his nightmares, his own people shot at and hit him, causing 
him to wake up shaking and sweating and unable to return to 
sleep.  He also indicated that, due to these nightmares, he 
sought treatment at the Milwaukee Vet Center.  He denied any 
other psychiatric treatment.  

The examiner noted that the veteran evidenced symptoms of 
anxiety, including nightmares, a sleep disorder, some chronic 
tension and an exaggerated startle reflex in response to loud 
noises.  The examiner further noted that, although the 
veteran's 


nightmares reflected certain aspects of his experience in 
Saudi Arabia, there was not a clear reliving of anything that 
actually happened to him there.  The examiner indicated that, 
although some of the veteran's experiences there were 
stressful, they did not satisfy the criteria for PTSD.  The 
examiner explained that the veteran's depression was 
primarily a reaction to his life circumstances and did not 
seem to warrant a psychiatric diagnosis.  The examiner 
objectively confirmed nightmares, anxiety and consequent 
sleeplessness and attributed those symptoms to anxiety 
disorder, not otherwise specified.

As reported during the VA mental disorders examination, the 
veteran sought treatment at the Milwaukee Vet Center on five 
occasions from July 1998 to August 1998.  During these 
visits, he reported nightmares and sleeping difficulties.  
The examiner, a social worker, did not note any psychiatric 
disorder or discuss objectively the etiology of the veteran's 
symptoms.   

As noted above, to prevail in his claim for service 
connection, the veteran must submit competent evidence of a 
nexus between a current disability and his period of active 
service.  In this case, the only evidence the veteran has 
submitted in this regard is his assertions.  Such assertions 
are insufficient as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
render his own opinions on causation competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Service connection for 
anxiety and nightmares may not be presumed because such 
symptoms do not constitute a psychosis that manifested within 
a year of the veteran's discharge from service and a medical 
professional has attributed such symptoms to a known 
diagnosed illness, namely, anxiety disorder.  

In light of the foregoing, the Board concludes that anxiety 
(claimed as nightmares) was not incurred in or aggravated by 
service and may not be presumed to have been so incurred. The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in the 
resolution of his claim and the claim must be denied.



II.  Claims to Reopen

A.  Headaches

The RO previously denied the veteran's claim of entitlement 
to service connection for headaches, including as due to an 
undiagnosed illness, in rating decisions dated July 1995 and 
January 1997.  The RO based its last denial on the following 
findings: (1) The veteran hit his forehead on a vehicle in 
service; (2) Service medical records are negative for 
treatment for, or findings of, chronic headaches; (3) On 
separation examination, he denied having had frequent or 
severe headaches; (4) A VA neurologic examination conducted 
in May 1995 was normal; (5) During that examination, the VA 
examiner diagnosed headaches likely of muscle tension origin; 
and (6) Chronic migraine headaches did not manifest to a 
compensable degree within a year following separation from 
service.  Based on these findings, the RO concluded the 
following: (1) Although the veteran had a head injury in 
service, there was no evidence of record that he had chronic 
residuals of that head injury, specifically, headaches; and 
(2) Service connection may not be granted based on the 
veteran's service in the Persian Gulf because his headaches 
had been attributed to a known diagnosed illness, namely, 
muscle tension headaches.  In deciding the veteran's claim, 
the RO considered the veteran's service medical records and 
reports of VA examinations.  

In a letter dated February 1997, the RO notified the veteran 
of the rating decision and of his appellate rights with 
regard to that decision, but the veteran did not appeal the 
decision to the Board.  The February 1997 rating decision is 
thus final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1996).

The veteran attempted to reopen his claim for service 
connection for headaches by submitting an informal claim 
received in July 1998.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  For claims filed prior to August 29, 
2001, as in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2004)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's January 1997 rating decision includes VA and 
private treatment records and written statements of the 
veteran and his representative.

With the exception of the veteran's and his representative's 
written statements, which essentially restate previously 
submitted assertions that the veteran's headaches are due to 
service, the Board finds that this evidence is new as it was 
not previously submitted to agency decisionmakers and is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial.  The Board finds 
that this evidence is not material, however, because it does 
not bear directly and substantially upon the specific matter 
under consideration and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claim for service connection for headaches.  

Of the newly submitted medical evidence, the only documents 
that refer to the veteran's headaches are a report of a VA 
Persian Gulf Registry examination conducted in May 1995, 
records of the veteran's treatment at the Vet Center from 
July 1998 to August 1998, and a report of a VA mental 
disorders examination conducted in August 1998.  These 
documents merely confirm that the veteran has headaches.  The 
RO previously denied the veteran's claim of entitlement to 
service connection for headaches, including as due to an 
undiagnosed illness, based on the same type of evidence.  
Given that this new medical evidence does not show that the 
veteran's headaches are etiologically related to service, 
including his in-service injury to the forehead, or secondary 
to an undiagnosed illness, it cannot be considered material. 

Having determined that new and material evidence has not been 
received, the Board may not reopen the veteran's previously 
denied claim of entitlement to service connection for 
headaches, including as due to an undiagnosed illness.  
Rather, the Board must deny that claim.  

B.  Skin Disorder

The RO previously denied the veteran's claim of entitlement 
to service connection for a skin disorder, including as due 
to an undiagnosed illness, in rating decisions dated July 
1995 and January 1997.  The RO based its last denial on the 
following findings: (1) The service medical records do not 
show treatment for, or a finding of, a skin rash in service; 
(2) The veteran was treated for cellulitis of the left thigh 
in service and is service connected for a post-incisional 
scar of the left upper thigh based on that condition; and (3) 
no skin rash was shown on VA examinations.  Based on these 
findings, the RO concluded the following: (1) The veteran's 
statements regarding inception of his skin rash are not 
supported by objective medical evidence; and (2) Service 
connection may not be granted based on the veteran's service 
in the Persian Gulf because there are no objective 
indications of record of a chronic skin illness.  

In a letter dated February 1997, the RO notified the veteran 
of the rating decision and of his appellate rights with 
regard to that decision, but the veteran did not appeal the 
decision to the Board.  The February 1997 rating decision is 
thus final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1996).

The veteran attempted to reopen his claim for service 
connection for a skin disorder by submitting an informal 
claim received in July 1998.  The evidence that has been 
associated with the claims file since the RO's January 1997 
rating decision includes VA and private treatment records and 
written statements of the veteran and his representative.

With the exception of the veteran's and his representative's 
written statements, which essentially restate previously 
submitted assertions that the veteran's skin disorder is due 
to service, the Board finds that this evidence is new as it 
was not previously submitted to agency decisionmakers and is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial.  The Board finds 
that this evidence is not material, however, because it does 
not bear directly and substantially upon the specific matter 
under consideration and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claim for service connection for a skin 
disorder.  

Of the newly submitted medical evidence, the only document 
that refers to the veteran's skin is a report of a Persian 
Gulf Registry examination conducted in May 1995.  This 
document merely reflects that, once after discharge, the 
veteran reported skin problems and a VA examiner noted a 
scattering of maculo-papular lesions on the veteran's back.  
Although there was no evidence of record of post-service skin 
findings when the RO last denied the veteran's claim, this 
evidence is not material because it does not establish that 
the veteran had a skin disorder in service, link such 
findings to the veteran's documented in-service cellulitis of 
the thigh, or indicate that such findings represent a chronic 
skin disability.  

Having determined that new and material evidence has not been 
received, the Board may not reopen the veteran's previously 
denied claim of entitlement to service connection for a skin 
disorder, including as due to an undiagnosed illness.  
Rather, the Board must deny that claim.  

C.  Back Disorder

The RO previously denied the veteran's claim of entitlement 
to service connection for a back disorder in a rating 
decision dated June 1992.  The RO based its denial on the 
following findings: (1) The veteran was not treated for back 
complaints in service; (2) Although he reported recurrent 
back pain on separation, the examiner noted no back 
abnormalities; and (3) On VA examination, he reported low 
back pain secondary to an in-service injury and an examiner 
diagnosed chronic low back strain, but x-rays showed no 
abnormalities other than unilateral partial sacralization of 
the first lumbar vertebra on the right.  Based on these 
findings, the RO concluded that service connection was not in 
order because, on examination, there were no objective 
findings noted other than partial sacralization of the first 
lumbar vertebra, a condition that would appear whether or not 
a person had military service.  In deciding the veteran's 
claim, the RO considered the veteran's service medical 
records and reports of VA examinations and x-rays.  

In a letter dated June 1992, the RO notified the veteran of 
the rating decision and of his appellate rights with regard 
to that decision, but the veteran did not appeal the decision 
to the Board.  The June 1992 rating decision is thus final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991).

The veteran attempted to reopen his claim for service 
connection for a back disorder by submitting an informal 
claim received in July 1998.  The evidence that has been 
associated with the claims file since the RO's June 1992 
rating decision includes VA and private treatment records, VA 
examination reports, and written statements of the veteran 
and his representative.

With the exception of the veteran's and his representative's 
written statements, which essentially restate previously 
submitted assertions that the veteran's back disorder is due 
to service, the Board finds that this evidence is new as it 
was not previously submitted to agency decisionmakers and is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial.  The Board also 
finds that this evidence is material because it bears 
directly and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for a back disorder.  

This newly submitted medical evidence, specifically, a VA 
outpatient treatment record dated September 1998 and a report 
of VA spine examination conducted in April 2003, includes 
diagnoses of mild disc disease a L5/S1 and mild hypertrophic 
degenerative disease involving multiple vertebral body 
margins anteriorly at the mid- and lower back.  The absence 
of this type of evidence formed, at least in part, the basis 
of the RO's denial in June 1992.

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for a back 
disorder.  The Board may not, however, decide this claim on 
its merits, because, as explained below, VA has not yet 
satisfied its duty to assist the veteran in the development 
of this claim under the VCAA.


ORDER

Service connection for anxiety (claimed as nightmares), 
including as due to an undiagnosed illness, is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for headaches, including 
as due to an undiagnosed illness, is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a skin disorder, 
including as due to an undiagnosed illness, is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder, 
including as due to an undiagnosed illness, is reopened, and 
to this extent only, granted.


REMAND

The veteran claims that he is entitled to service connection 
for a back disorder, including as due to an undiagnosed 
illness.  Additional action by AMC is necessary before the 
Board can decide this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
this particular claim, VA has not yet satisfied its duty to 
assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination is necessary.  

The veteran asserts that he sustained a back injury in 
service, when a loading door of a cannon struck him.  The 
veteran further asserts that he has had persistent back pain 
since this injury.  The veteran's service and post-service 
medical records support, in part, the veteran's assertion by 
showing an in-service report of recurrent back pain and post-
service treatment for, and a diagnosis of, a back disorder.  
To date, VA has not obtained a medical opinion regarding 
whether this back disorder is related to the documented in-
service back complaint.  Such an opinion is needed before the 
Board can decide the veteran's back claim.  



This case is REMANDED for the following action:

1.  AMC should arrange for the veteran to 
be afforded a VA examination for the 
purpose of determining the etiology of 
any back disorder shown to exist.  AMC 
should forward the claims file to the 
examiner for review of pertinent 
documents therein and ask the examiner to 
confirm in his or her written report that 
he or she conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran has 
a back disorder; and if so

b) opine whether such a disorder is 
at least as likely as not (50 
percent or greater likelihood) 
related to the veteran's period of 
active service, including the 
documented in-service complaint of 
recurrent back pain; and

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Once the above development is 
completed, AMC should readjudicate the 
veteran's back claim based on a 
consideration of all of the evidence of 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the AMC should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


